Exhibit 21.1 Subsidiaries of Concurrent Computer Corporation Each of the below listed subsidiaries is 100% directly or indirectly owned by Concurrent Computer Corporation except as otherwise indicated, and all are included in the consolidated financial statements. NAME OF SUBSIDIARY STATE OR OTHER JURISDICTION OF INCORPORATION/ORGANIZATION Concurrent Computer Asia Corporation Delaware (operates in PR of China) Concurrent Computer Corporation (France) Delaware Concurrent Computer Corporation Pty. Ltd. Australia Concurrent HPS Europe France Concurrent Computer GmbH Germany Concurrent UK Limited United Kingdom Concurrent Computer Hispania, S.A. Spain Concurrent Computer Hong Kong Limited Hong Kong Concurrent Nippon Corporation Japan Concurrent Securities Corporation Massachusetts Everstream, Inc. Delaware Everstream Holdings, Inc. Delaware EHI Patent Co., LLC Delaware
